DETAILED ACTION
Claims 1-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6 reads  “cardiac portions said connector” and should have a comma between “portions” and “said”, and read as --cardiac portions, said connector--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 20-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 20 recites “a tissue penetrating fastener that fixes the device at least partially at the GE junction”, wherein the claim positively recites a part of the human body since the tissue penetrating fastener “fixes” the device at least partially to the gastro-esophageal junction of a human body, rather than being “configured to fix” or “adapted to fix” to the GE junction.  For examination purposes, the limitation will be read as --a tissue penetrating fastener adapted to fix the device at least partially at the GE junction--.
Claim 22 recites “said tissue penetrating fastener engages the GE junction”, wherein the claim positively recites a part of the human body since the tissue penetrating fastener “engages” the gastro-esophageal junction of a human body, rather than being “configured to engage” or “adapted to engage” the GE junction.  For examination purposes, the limitation will be read as --said tissue penetrating fastener adapted to engage the GE junction--.
Claims 21, 23-26 are rejected due to their dependency on claim 20.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said connectors" in line 1.  Claim 28 also recites the limitation “said connectors” in line 1.  There is insufficient antecedent basis for this limitation in claims 12 and 28.  For examination purposes, the limitation will be read as --said connector-- to be consistent with the previously recited “connector” in claims 1 and 16, respectively.
Claim 25 recites the limitation “the lumen” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation will be read as --a lumen of the esophagus--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 14-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al., hereinafter “Baker” (U.S. Pub. No. 2010/0030017), cited in IDS filed 05/07/20.
Regarding claim 1, Baker discloses an intraluminal device adapted to be positioned at the gastro-esophageal (GE) region of a recipient (see abstract), comprising:
a wall defining an esophageal portion 12’ (see Figure 32 and paragraph [0135]) that is configured to the size and shape of a portion of the esophagus and a cardiac portion 14” that is configured to the size and shape of the cardiac portion of the stomach (Id.); and
a connector 16” (including tether 26) connected with said esophageal and cardiac portions said connector configured to be positioned at the GE junction (as in Figure 24), wherein a separable portion of said connector being separable from at least one chosen from said esophageal portion and said cardiac portion (see paragraph [0131] tether 26 of connector 16” may be clipped with scissors to separate the 26) that is adapted to be separated in situ (see paragraph [0131]).
	Regarding claims 2-3, Baker discloses said connector is separably connected with said cardiac portion 14”,  and wherein said connector is separably connected with said esophageal portion (see paragraph [0131] tether 26 of connector 16” may be clipped with scissors to separate the connector from esophageal and cardiac portions of the wall).
	Regarding claim 4, Baker discloses the separable portion of said connector (clippable or severable portions of tether 26 adjacent to 12’ and 14”, respectively; see paragraph [0131]) extends along said wall 12’/14” (see Figure 32) and wherein said removable attachment comprises a severable filament (remaining portion of tether 26) between said separable portion and said wall.
	Regarding claim 11, Baker discloses said connector comprises a filament (tether 26) and a biocompatible coating over said filament (see Figure 32 and paragraph [0135]; anchor 60 that surrounds the tether 26 is made of a biocompatible material).
	Regarding claim 14, Baker discloses said device comprises a bariatric device used to treat excess body mass or a metabolic device used to treat metabolic disease (see abstract).

a wall defining an esophageal portion 12’ (see Figure 32 and paragraph [0135]) that is configured to the size and shape of a portion of the esophagus and a cardiac portion 14” that is configured to the size and shape of the cardiac portion of the stomach (Id.); and
a connector 16” (including tether 26) connected with said esophageal and cardiac portions said connector configured to be positioned at the GE junction (as in Figure 24), wherein a separable portion of said connector being separable from at least one chosen from said esophageal portion and said cardiac portion (see paragraph [0131] tether 26 of connector 16” may be clipped with scissors to separate the connector from esophageal and cardiac portions of the wall), said separable portion of said connector being separably connected with said wall (Id.); and
wherein said esophageal portion and said cardiac portion are adapted to be separately explanted from the recipient (although Baker does not disclose a method where the esophageal portion and the cardiac portion are separately explanted from the recipient, "adapted to be separately explanted from the recipient" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Baker meets the structural limitations of the claim, and the esophageal portion and the cardiac portion are capable 26).
	Regarding claim 16, Baker discloses an intraluminal device adapted to be deployed at the gastroesophageal (GE) region of a recipient (see abstract), comprising:
a wall defining a cardiac portion 14” (see Figure 32 and paragraph [0135]) that is configured to the size and shape of the cardiac portion of the stomach, an esophageal portion 12’ that is configured to the size and shape of a portion of the esophagus and a connector 16” (including tether 26) connected with said esophageal portion and said cardiac portion, at least a portion of the connector adapted to pass through the GE junction of the recipient (just as in Figure 24, the connector 16” passes through the GE junction by extending from esophageal portion 12’ and towards cardiac portion 14’; see paragraph [0135]);
a fixation system configured to resist distal migration of said wall, said fixation system comprising short-term fixation (the connector may include anchors 260, 360 having features 58, 57 that temporarily fix to the GE junction as in Figures 35-36; see paragraphs [0139]-[0141]) and long-term fixation (tissue ingrowth and/or mucosal capture openings may be provided on the outer surface of connector 16” and cardiac portion 14”; see paragraphs [0135] and [0138]);
said long-term fixation comprising a characteristic of said wall that is configured to facilitate tissue ingrowth (Id.);

said long-term fixation and said short-term fixation being at least partially at said portion of said connector (see paragraphs [0135], [0139]-[0141]).
	Regarding claim 17, Baker discloses said characteristic of said wall comprises said connector being an elongated filament (part of connector 16” includes tether 26; see Figure 32 and paragraph [0135]). 
	Regarding claim 18, Baker discloses said characteristic of said wall comprises a tissue ingrowth promotion surface configuration of said connector (tissue ingrowth and/or mucosal capture openings may be provided on the outer surface 64 of anchor 60 of connector; see paragraph [0135] and Figures 32-33).
	Regarding claim 19, Baker discloses said tissue ingrowth promotion surface configuration faces away from the GE junction (see Figure 32 and paragraph [135]; portion of anchor 60 that extends outward of the GE junction toward cardiac portion 14” face away from the GE junction).
	Regarding claim 20, Baker discloses said short-term fixation comprises a tissue penetrating fastener that fixes the device at least partially at the GE junction (the connector may include anchor 260 having appendages 58 that temporarily fix and penetrate tissue of the GE junction as in Figure 35; see paragraph [0139]).
	Regarding claim 21, Baker discloses said tissue penetrating fastener is adapted to face toward the GE junction (see Figures 24, 32, and 35 and paragraph [0139]; 58 on radially inward side of anchor 260 face radially inward towards GE junction when deployed).
	Regarding claim 22, Baker discloses said tissue penetrating fastener 58 engages the GE junction as a function of deployment of said device at the GE region of the recipient (Id.).
	Regarding claim 23, Baker discloses said tissue penetrating fastener 58 is adapted to be applied to tissue at said connector 16” after deployment of said device at the GE region of the recipient (Id.).
	Regarding claim 24, Baker discloses said tissue penetrating fastener 58 is adapted to be positioned in part at said esophageal portion 12’ (Id.).
	Regarding claim 25, Baker discloses said tissue penetrating fastener 58 positioned in part at said esophageal portion 12’ is configured to penetrate the tissue of a lumen of the esophagus upon deployment of the device (Id.).
	Regarding claim 26, Baker discloses said tissue penetrating fastener is made at least in part from a bio-absorbable material (see paragraph [0168]).
	Regarding claim 27, Baker discloses said connector comprises a filament and a biocompatible coating over said filament (see Figure 32 and paragraph [0135]; anchor 60 that surrounds the tether 26 is made of a biocompatible material).
	Regarding claim 29, Baker discloses said device comprises a bariatric device used to treat excess body mass or a metabolic device used to treat metabolic disease (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. No. 2010/0030017) in view of Stack et al., hereinafter “Stack” (U.S. Pub. No. 2005/0247320), cited in IDS filed 05/07/20.
Regarding claims 12-13 and 28, Baker discloses the claimed device, as discussed above, except for said connector includes a therapeutic agent eluting coating, and the device including a therapeutic agent dispensing reservoir at a distal portion of said esophageal portion that is adapted to dispense a therapeutic agent to said connector.
	In the same field of art, namely fixation of an intraluminal device, Stack teaches a therapeutic agent eluting device (see paragraph [0069]), and a therapeutic agent dispensing reservoir at a distal portion of an esophageal portion that is adapted to dispense a therapeutic agent to a connector (see paragraphs [0069] and [0124]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connector of Baker with a therapeutic agent and a therapeutic agent dispensing reservoir, as taught by Stack, since a drug . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 14-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 12-13 of U.S. Patent No. 11,020,213 in view of Baker (U.S. Pub. No. 2010/0030017).  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim limitations are encompassed within claim 12 of the patent (which is dependent upon claim 4 of the patent) and claim 13, except for the patent claims are missing obvious features in the application claims that are taught by Baker, as discussed above.  The “esophageal portion” and the “cardiac portion” read on “two separate wall portions connected together” recited in claim 4 of the patent, and the “connector” reads on the “core” recited in claim 4 of the patent.  The obvious features missing in the patent claims an intraluminal device adapted to be positioned at the gastro-esophageal (GE) region of a recipient (see abstract), comprising: a wall defining an esophageal portion 12’ (see Figure 32 and paragraph [0135]) that is configured to the size and shape of a portion of the esophagus and a cardiac portion 14” that is configured to the size and shape of the cardiac portion of the stomach (Id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims such that the two separate wall portions are configured to the size and shape of the esophagus and cardiac portion, respectively, as taught by Baker, since the GE junction experiences peristalsis and can be used as a bariatric device causing weight loss in a patient (see abstract in Baker).  Therefore the claims are not patentably distinct from the patent claims. 
Claims 12-13 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 12-13 of U.S. Patent No. 11,020,213 in view of Baker (U.S. Pub. No. 2010/0030017), and further in view of Stack et al., hereinafter “Stack” (U.S. Pub. No. 2005/0247320).  The patent claims and Baker teach the claim limitations, as discussed above, except for said connector including a therapeutic agent .

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious an intraluminal device including, inter alia, a wall comprising a structural mesh defining intersections, wherein a separable portion of connector comprises at least one opening that align with at least one intersection of said mesh and severable filament inter alia, a wall comprising a structural mesh defining intersections, wherein a separable portion of connector extends over at least one of said intersections and under at least one other of said intersections and a removable attachment being between said separable portion and said mesh keeping said connector from sliding with respect to intersections, as recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/DIANE D YABUT/Primary Examiner, Art Unit 3771